Citation Nr: 1216011	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right wrist pain/cyst, also claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for migraine headaches, also claimed as sinus headaches.

3.  Entitlement to service connection for right ankle strain.

4.  Entitlement to service connection for patellofemoral syndrome, right knee.

5.  Entitlement to service connection for patellofemoral syndrome, left knee.

6.  Entitlement to service connection for shin pain of the left leg.

7.  Entitlement to service connection for shin pain of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1981 to February 1982; she then served with the Reserve from July 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran testified from the RO at a videoconference hearing.  

In April 2009, the Board remanded the claims to the RO for further development.  

By correspondence dated in January 2012, the Veteran was provided notice that the Acting Veterans Law Judge who conducted her February 2009 hearing had retired from the Board and was afforded an opportunity to testify at another hearing.  

In a response received in February 2012, the Veteran stated that she did not wish to appear at another hearing and asked that his case be considered based on the evidence of record. 

The case is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board's review of the claims file reveals that further action on the claims is warranted. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran in this case seeks service connection for right wrist pain/cyst to include carpal tunnel syndrome, migraine or sinus headaches, right ankle strain, patellofemoral syndrome of the knees and shin pain of each leg.  She asserts that these conditions are the result of her initial time period of basic training or due to drills while the Reserve. 

The Board remanded this case in April 2009 in order to obtain copies of the Veteran's personnel file, to include all dates of ACDUTRA and INACDUTRA.  The AOJ obtained the Veteran's personnel file but noted that ACDUTRA/INACDUTRA dates were not specified.  

Thereafter, the AOJ filed a request through the Personnel Information Exchange System (PIES) in April 2011 to obtain those dates.  A review of the claims file indicates that the request went unanswered.  Thus, for this reason, further action to fully satisfy this request for development must be undertaken.  

Moreover, following the April 2009 remand action, the Veteran underwent VA examinations in conjunction with her claims of service connection.  

The May 2011 VA neurological examination showed that Veteran was diagnosed with vascular or migraine headaches, but a nexus opinion with rationale based on the entire record was not provided.  

A March 2011 VA examination report reported diagnoses of carpal tunnel syndrome, mild ankle strain, patellofemoral syndrome of the right and left knees and bilateral shin splints.  

With respect to wrist pain and bilateral shin splints, the examiner duly recorded the Veteran's history of having had related symptoms since service, but provided negative opinions as to each claim based solely on the lack of treatment being documented in the service or Reserve treatment records without addressing of the Veteran's lay assertions.  

The Board must emphasize that, even in the presence of medical documentation, the examiner must still consider the lay reports provided by the Veteran.  

Moreover, with respect to the right ankle and bilateral knee disorders, the examiner provided an opinion without knowing the specific dates of service.  The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Therefore the Board finds that additional VA examinations are warranted.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the appropriate service department or agency in order to verify any relevant period of ACDUTRA and INACDUTRA.  All requests and responses, positive and negative, should be associated with the claims file.

2.  The RO then should take all indicated action in order to have the Veteran scheduled a VA examination to determine the nature and likely etiology of the claimed headache condition.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability had its clinical onset during a period of ACDUTRA (as identified by the Veteran) or was due to an injury or other event or incident of a period of ACDUTRA or INACDUTRA.   
 
3.  The RO also should undertake to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right wrist pain/cyst to include carpal tunnel syndrome, right ankle strain, patellofemoral syndrome of the knees and shin pain of each leg.  
 
After reviewing the entire record and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current disability involving the right wrist, right ankle, bilateral knee or shin pain had its clinical onset during his initial period of ACDUTRA or is due to an injury or other event or incident of any subsequent period of ACDUTRA or INACDUTRA.   

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.    If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

